  RECEIVED
    'JUN 2 6 2019     ~              IN THE UNITED STATES DISTRICT COURT
PETER A. MOORE, JR., CLERK
 US DISTRICT COURT, EDNC       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                         CMLACTIONNO. l""J: 1q-cv-- \\to-D

               PAUL A. LEWIS                                )
                                                            )
                                      Plaintiff             )
                                                            )
                       vs.                                  )               COMPLAINT
                                                            )
               MILLENNIUM SPORTS CLUB,                      )
               PATRIK CONTEH and ROBERT J.                  )
               NAUSEEF                                      )
                               Defendants                   )

                                                     COMPLAINT

                       The plaintiff, Paul A. Lewis, moves the Court for entry of judgment in his favor
               against Defendants, and in support of such Complaint avers as follows:

                                                  NATURE OF ACTION

               1. Plaintiff Paul Lewis brings this action. individually against Defendant Millennium
                       Health Club, and its Owner, Defendant Patrick Conteh, alleging violations of Title
                       III of the Americans with Disabilities Act, 42 U.S.C. Section 12101 et seq. (the
                       "ADA") and its implementing regulations in North Carolina, including N.C.G.S.
                       Section 168A-4.


               2. This complaint is also an action for defamation under North Carolina law against
                       defendants Conteh and Nauseef.

               3. Plaintiff is a disabled individual. He brings this action against Defendant Millennium
                       and its owner, defendant Patrik Conteh, for terminating him from membership at
                       Millennium in violation of the Americans with Disabilities Act.

               4. Plaintiff has a disability; Millennium is a place of public accommodation and
                       defendant Conteh denied plaintiff full and equal treatment because of his
                       disability.


               5. Plaintiff seeks a declaration that defendant Conteh' s terminating him from membership



                     Case 7:19-cv-00116-D Document 1-1 Filed 06/26/19 Page 1 of 21
         due to his disabilities was a violation of federal law.

6. Plaintiff seeks an injunction, requiring defendant Conteh to readmit him to Millennium
         gym as a full-fledged member.

7. Plaintiff seeks compensatory and punitive damages due to the emotional and mental
         distress caused to him by the unlawful actions, including defamation of character
 ._,,    by defendants Conteh and N auseef.

                THE ADA AND ITS IMPLEMENTING REGULATIONS

8. On July 26, 1990, President George H.W. Bush signed into la~ the ADA, a
         comprehensive civil rights law that made it illegal for businesses to discriminate
         against disabled individuals.

9. The ADA broadly protects the rights of individuals with disabilities with respect to
         employment, access to State and local governnient services, as well as public
         accommodation and other important areas of American life.

10.      Title III of the ADA prohibits discrimination in the activities of places of public
         accommodation. It requires places of public accommodation to comply with ADA
         standards and to be readily accessible to, and independently usable by, individuals
         with disabilities. 42 U.S.C. Sections 12181-89.

11.      A public accommodation must provide modifications of its programs so that a
         person with a disability is able to participate, unless a modification would be an
         undue burden, or fundamentally alter the nature of goods or services provided.

                                JURISDICTION AND VENUE

12.      This Court has federal question jurisdiction over the ADA claims asserted herein
         pursuant to 28 U.S.C. Section 1331 and 42 U.S.C. Section 12188.

13.      This case was originally filed in the Middle District of North Carolina where
         Millennium gym is located and where the actions and omission complained of in
         this case took place. See Lewis v. Millennium, et al., l:17-cv-217 United States
         District Court for the Middle District of North Carolina.



        Case 7:19-cv-00116-D Document 1-1 Filed 06/26/19 Page 2 of 21
•


    14.    However, plaintiff's case was summarily dismissed on summary judgment on
           April 11 th 2019 on the purported grounds that plaintiff had not presented evidence
           of his disability and that there was nothing in dispute permitting the case to move .
           forward to trial.


    15.    This grant of summary judgment was set forth in an Order in which the presiding
           judge wrote that he "could not find" evidence located in the record which
           supported plaintiff's claims, which plaintiff had attached to his response to the
           defendants' motion for summary judgment, Document 70 in the prior case.

    16.    In the prior case plaintiff presented as evidence two letters from two of his
           treating physicians attesting to the fact that he is disabled, which he also attaches
           to this Complaint. However, the Court in its Order stated that it "had not scoured
           the record to identify evidence supporting Mr. Lewis ['s claim of being
           disabled]." (Order p. 4).


    17.    Mr. Lewis also presented in discovery and filed as evidence 11 signed, hand-
           written letters from 11 lay witnesses, copies of which are also attached to this
           complaint, which support the claims underlying his complaint and oppose all of
           the defenses raised by the defendants in this case.

    18.    With regard to these, the Court stated in its dismissal order, "[e]ven assuming
           those statements are relevant to the reason the defendants terminated his gym
           membership, they are silent as to whether Mr. Lewis was disabled as defined by
           the ADA.

    19.    This is a most unusual justification for a grant of summary judgment, which
           should be granted only in cases where the plaintiff fails to put forth evidence to
           support his case. Where there is any evidence supporting the plaintiff's claims, or
           where such evidence is in dispute between the parties, as indicated in the letter
           plaintiff received from the Department of Justice when he originally filed this
           complaint, as justification for their refusal to issue a decision on the merits of
           plaintiff's complaint, as described, infra, summary judgment is not appropriate.

    20.    Lay witnesses, like the ones whose statements plaintiff presented in the prior case,
           and which he attaches to this complaint, infra, testify to events and character. By




          Case 7:19-cv-00116-D Document 1-1 Filed 06/26/19 Page 3 of 21
j




           definition they are not expert witnesses and cannot not be expected to provide
           expert testimony or evidence on the issue of plaintiff's diagnoses of being
           disabled. That evidence was set forth in the letters
                                                          I
                                                                from plaintiff's treating
           physicians, attached hereto, infra, which the Middle District admitted that it "did
           not scour the record to identify" or find.

    21.    Plaintiff also lost a very formidable and viable employment law case in the
           Middle District, see Lewis v. Gibson, 1:12-cv-1189 (M.D.N.C. Dec. 15, 2014),
           when the Court made similar illogical and errant conclusions.

    22.    Because of bias and prejudice, plaintiff is not able to receive a fair review of his
           case in the Middle District of North Carolina.

    23.    Due to all of the foregoing, plaintiff feels, believes and knows that he cannot
           receive a fair trial on any tort case in the Middle District of North Carolina.

    24.    Plaintiff is a permanent resident of Bladen County, which is a part of the Eastern
           District of North Carolina. Plaintiff was born and reared in Bladen County.
           Plaintiff owns property in Bladen County at 7028 Hwy 53 West, White Oak, NC
           28399. Plaintiff pays property taxes in Bladen County. Plaintiff has voted in
           Bladen County for most of his adult life. His driver's license shows his
           permanent residence as Bladen County.

    25.    In 1945 a "minimum contacts" test was announced by the United State Supreme
           court in International Shoe Company v. Washington, 326 U.S. 310 (1945), in
           which the Court held that a party may be subject to the jurisdiction of a state court
           if it has "minimum contacts" with that state.

    26.    Similarly, Rule 4 of the Federal Rules of Civil Procedure directs every federal
           court to follow the law on personal jurisdiction that is in force in the state courts
           where the federal court is located. Federal courts may also use state long-arm·
           statutes to reach defendants beyond the territory of their normal jurisdiction. This
           court may exercise personal jurisdiction over a defendant regardless of where the
           defendant resides or is found.

    27.    Defendant Conteh has a Linked In profile indicating that he is a certified fitness




          Case 7:19-cv-00116-D Document 1-1 Filed 06/26/19 Page 4 of 21
       expert at Millennium Sports Club, and that this club is located in "Raleigh-
       Durham, North Carolina." Defendant Conteh indicates that he has been in this
       position since January of 2003, or for 16 years and 5 months as of the time of this
       filing.

28.    Defendant Conteh and defendant Millenniums' clientele for the past 16 plus years
       comes from the entire Raleigh-Durham region; it spans both the Middle and
       Eastern districts of North Carolina. Defendant Conteh and Millennium's contacts
       in the Eastern District therefore reach the citizens of this District.

29.    This gives defendants Conteh and Millennium sufficient minimum contacts so as
       to provide this Court with personal jurisdiction over defendant Conteh. A
       defendant may be subject to personal jurisdiction even through he has never
       entered the forum [state]." Burger King v. Rudzewicz, 471 U.S. 770
       (198S)(upholding persona jurisdiction over franchise owners in Florida, even
       though owners had no physical presence in Florida). Keeton v. Hustler Magazine,
       Inc., 465 U.S. 770 (1984)(New Hampshire courts possessed personal jurisdiction
       over a defendant magazine publisher, where the defendant's only contact with the
       state was the monthly sale of 10,000 to 15,000 magazines in New Hampshire).

30.    Similarly defendant Nauseef maintains a Linked In webpage indicating that he is
       G~neral Counsel in the Raleigh-Durham, North Carolina Area and that he has
       been the counsel for the Fraternal Order of Police in the Raleigh-Durham, North
       Carolina area since January of 2018, for one year and five months as of the time
       of this filing. In addition, defendant Nauseefhas been the North Carolina
       Sheriff's Police Alliance's legal counsel for the past nine years. His contacts and
       business dealings with the Eastern District (and the entire state of North Carolina)
       extend far beyond this and extend far beyond the minimum necessary for this
       Court to have personal jurisdiction over defendant Nauseef.

31.    Due process is satisfied when a non-resident has sufficient minimum contacts
       with a state or district such that exercise of jurisdiction over him does not offend ·
       traditional notions of fair play and substantial justice.

32.    Venue in the Eastern District is therefore proper under 28 U.S.C. Section
       1391(b)(3) in that (1) it is plaintiff's home district where he was born and raised;




      Case 7:19-cv-00116-D Document 1-1 Filed 06/26/19 Page 5 of 21
       (2) it is right next to the middle district where the underlying events occurred, (3)
       it is the closest judicial district in which plaintiff may be given a non-prejudicial
       review of his case, (4) due to their having sufficient minimum contacts in this
       judicial district, this Court has personal jurisdiction over all three defendants; and
       (5) as plaintiff is a native son to this region of North Carolina, plaintiff feels that
       this is the district in which his case will be treated and adjudicated fairly.




                                         PARTIES

33.    Plaintiff, Paul A. Lewis, is and at all times relevant hereto, has been a resident of
       Bladen County, North Carolina. Plaintiff is, and at all times relevant hereto, has
       been medically disabled as declared by his treating physicians.

34.    Plaintiff was declared medically disabled in August of2011 after he was
       terminated from his employment with the Veteran's Administration of the United
       States government. He receives disability payments from the federal government
       due to having degenerative disc disease, severe arthritis in his back, neck, knees
       and joints.

35.    In addition to this Plaintiff has been diagnosed with severe mental disabilities
       including major depression, bipolar disorder and ADHD. All of plaintiffs
       disabilities require him to take medications. Both his disabilities and the side
       effects of the medications he takes limit his ability to perform in his daily life, and
       require him to engage in life, including physical activities, in a limited way.

36.    Plaintiff is therefore a member of a protected class under the ADA, 42 U.S.C.
       Section 12102(2), and the regulations implementing the ADA set forth at 28 CFR
       sections 36, 101 et seq.

37.    Defendant Millennium Sports Club, (hereinafter "Millennium" or "Defendant
       Millennium") is for-profit health club organized under the laws of North Carolina
       currently located and doing business at 3409 Hillsborough Road in Durham,
       North Carolina.

38.    Defendant Millennium regularly holds public events including community affairs



      Case 7:19-cv-00116-D Document 1-1 Filed 06/26/19 Page 6 of 21
       and fundraisers. It is therefore a public accommodation pursuant to 42 U.S.C.
       12181 and is required to comply with the requirements of Title III of the ADA.

39.    Defendant Patrick Conteh, (hereinafter "Defendant Conteh") is the owner and
       manager of Defendant Millennium.

40.    Defendant Robert J. Nauseef, (hereinafter "Defendant Nauseef'), was, at relevant
       times, a member of Millennium. Defendant Nauseef has been acquainted with
       Plaintiff for at least ten years and knows Plaintiffs character. He represented
       defendant Conteh as his retained attorney in the prior lawsuit for a period of time
       relevant to this present case.

                                          THE FACTS

41.    Prior to the events giving rise to this lawsuit, plaintiff was a member of Defendant
       Millennium for more than twenty years.

42.    At times he has difficulty walking because of his severe arthritis and degenerative
       disc disease. Due to his disabilities and resultant health condition, plaintiff used
       to spend several hours a day at the Millennium gym in the sauna and steam room.
       He would go twice a day in order to keep his joints from becoming stiff.

43.    Plaintiff's other disabilities that relate directly to his gym activities include.
       hearing, vision, and mobility disabilities, as well as sleeping difficulties and
       medication side effects, which cause him to become sick and sometimes prevent
       him from being punctual in the morning.

44.    On many days, plaintiffs disabilities keep him awake late into the night or early
       morning hours. His disabilities require that he take medications that sometimes
       make him sick and unable to sleep. Many times he awakens very tired and sick.

45.    For all of these reasons, it is sometimes difficult for Plaintiff to function
       effectively and efficiently in the morning or to arrive on time for morning
       activities.

46.    Despite all of the foregoing, plaintiff has always pushed himself each day to be as
       physically active as his body and disabilities allow. Sitting in one spot for more



      Case 7:19-cv-00116-D Document 1-1 Filed 06/26/19 Page 7 of 21
       than 30 minutes causes his joints to swell and stiffen and so movement and
       physical activity reduces the pain and suffering he experiences due to his
       disabilities.

47.    As a result of his disabilities, plaintiff used to arrive late to group fitness classes,
       including Zumba classes, at defendant Conteh's health club, defendant
       Millennium. Sometimes when plaintiff arrived at Millennium for the group
       fitness classes, the class may have started even fifteen minutes prior to his arrival.
       Still, given everything he was dealing with, he attended class regularly and did his
       best.

48.    The class used to fill up from the back to the front of the room, in terms of where
       people stand. Prior to his termination from Millennium gym, which is a subject
       matter of this lawsuit, Plaintiff had stood in the same spot in the same class for
       twenty years. His spot on the floor was in the front row, to the right of the
       instructor's stage. Plaintiff purposefully chose that spot to stand in class because
       he also has 50% hearing loss. From that spot, he can both see and hear the
       instructor cue the class, as it is only a few feet from where the instructor stands.

49.    In addition, no one else had ever stood in that spot since plaintiff began attending
       the class. The spot was always available on both sides of the stage regardless of
       whether plaintiff arrived late or early to class.

50.    During his 20-year tenure of membership at the gym, plaintiff also served in
       various capacities, including as a fitness instructor, trainer, massage therapist,
       esthetician, as well as an employee in the daycare.

51.    Millennium was originally called Rick Flair Gold's Gym when plaintiff began
       attending in 1994. It then went through a series of name and ownership
       transitions, including Gold's Gym, Fit South and then, in or around 2006, it
       became knowri as Millennium Sports Club.

52.    During the various transitions, the gym met at 1821 Hillandale Road in Durham,
       North Carolina. In June of 2006, the club relocated to 3409 Hillsborough Road in
       Durham.




      Case 7:19-cv-00116-D Document 1-1 Filed 06/26/19 Page 8 of 21
53.    From June of 2006 until late 2013 or early 2014, a person named Rusty, whose
       last name is unknown to plaintiff, owned Millennium. Plaintiff never experienced
       any problems as a gym member prior to or under Rusty's ownership, nor under
       any previous owners.

54.    In or around the end of 2013, or the beginning of 2014, defendant Patrick Conteh
       became the owner and manager of defendant Millennium. Prior to purchasing
       Millennium, defendant Conteh had been a personal trainer at Millennium.

55.    For the first few months of his tenure as owner and manager, defendant Conteh
       behaved respectfully toward Plaintiff.

56.    In or around May of 2014, defendant Conteh began approaching plaintiff, telling
       him he had received "complaints" regarding plaintiff arriving late for class and
       going to stand in the front row of the class. Defendant Conteh told plaintiff that
       he should go and stand at the back of the class.

57.    Plaintiff informed defendant Conteh that his reason for arriving late were due to
       his health conditions. In addition, plaintiff informed defend~t Conteh that
       nobody ever stood in the spot where plaintiff stood in the class, that the class
       filled up from the back, and that the only remaining spots when he arrived late
       were in the front of the class.

58.    Defendant Conteh then told plaintiff that ifhe arrived late, he should not take the
       class. Plaintiff declined to stand in the back of the class when he arrived late, and
       would continue to go to his usual spot when he arrived late or on time.

59.    On one occasion when he did this defendant Conteh walked plaintiff to the door
       and told him where to stand - which was in the back of the room. Plaintiff again
       told defendant Conteh that his health issues prevented him from coming on time
      ·and that he stood in that location because that was the only available spot to stand
       in if he arrived late.

60.    For several months after this event, plaintiff experienced the following treatment
       from defendant Conteh: (I) he was called in to defendant Conteh's office; (2) he
       was stopped at the door of the class; (3) he was escorted to the aerobic studio and




      Case 7:19-cv-00116-D Document 1-1 Filed 06/26/19 Page 9 of 21
       told where to stand, or (4) he was told to go to the back ofthe class. This
       oppression, harassment, insensitivity and mistreatment of plaintiff continued for
       several months.

61.    During this time, in or around June or July of 2014, defendant Conteh added one
       more layer to his mistreatment of plaintiff. He began approaching plaintiff
       regarding plaintiff wearing a YMCA T-shirt while on the premises at Millennium.
       Defendant Conteh told plaintiff that his wearing the YMCA T-shirt at Millennium
       was "bad advertisement" for his gym. Plaintiff declined to stop wearing the T-
       shirt.

62.    In or around August of 2014, defendant Conteh began threatening plaintiff
       directly. He told plaintiff, "ifl hear one niore complaint about your coming to
       class late and going to the front of the class, you are out of here." Plaintiffs
       response to defendant Conteh was always the same. He told him that his health
       issues prevented him from coming on time and that he stood in that location
       because that was the only available spot if he arrived late.

63.    Plaintiff tried to come to the class on time, but his medical issues prevented it.
       The daily medications he takes for his disabilities made him sick many mornings
       prior to coming to class and made it difficult for him to arrive by 9:30 am, when
       the class started.

64.    Several of the female members of the class sometimes walked into the class late.
       Plaintiff observed that defendant Conteh never said anything to them about it.
       Plaintiff was the only male member of many of the Zumba classes offered by the
       gym.

65.    One day in or around October of 2014, defendant called plaintiff into his office
       while plaintiff was checking into Millennium. He told plaintiff, "I talked to you
       several times about arriving late and going to the front of the class. It is obvious
       you are going to do what you want to do. If I receive one more complaint about
       you, you're out of here." When he said this, defendant Conteh was emotional and
       waving his hands in the air.

66.    To plaintiffs knowledge, no one at Millennium has ever lodged a complaint about




      Case 7:19-cv-00116-D Document 1-1 Filed 06/26/19 Page 10 of 21
       him. Upon information and belief, defendant Conteh invented that fiction in order
       to justify terminating plaintiff's membership from Millennium, when the truth is
       that defendant Conteh did not respect plaintiff's disabilities, his health issues, or
       his needs and simply wanted plaintiff out of his gym.

67.    On November 4, 2014, plaintiff arrived at Millennium to attend a Zumba class
       and was stopped at the door by defendant Conteh. Defendant Conteh told
       Plaintiff that he had terminated his membership because he had received
       complaints about plaintiff coming to class late and going to the front of the class.
       Defendant Conteh threatened to call the police if Plaintiff did not leave the
       prein1ses.

68.    Plaintiff left on that date and has not since returned to Millennium. Plaintiff never
       received a letter explaining the reason for his termination, nor did he ever receive
       any written notice prior to being terminated.

69.    Plaintiff was utterly humiliated by defendant Conteh's mistreatment of him. His
       termination from Millennium caused him to go into a depression and seek the aid
       of a counselor.

70.    As a 20-year member of this gym, plaintiff had been in association with the same
       group of people at the gym for twenty years. After he was terminated from
       membership, many of these people with whom he had built relationships during
       that time shunned him and stopped responding to his calls, emails and notes.
        They shunned plaintiff in public and were afraid to speak to him in public due to
       their fear of having their memberships cancelled.

71.    Plaintiff saw these members at Kroger's, Sun Trust, Dollar General and other
       public places due to the fact that these stores were in the same sif!p mall as the
       gym. When this happened some of these members, whom plaintiff had known for
       twenty years, would not look at him and avoided conversations with him.

72.    Plaintiff has been an ordained minister for 38 years and has attended the same
       church in the community for 23 years. Some of the members of his church attend
       Millennium gym also. Because of the cross-connections, plaintiff experienced
       severe stress, embarrassment and emotional distress as a result of defendant




      Case 7:19-cv-00116-D Document 1-1 Filed 06/26/19 Page 11 of 21
        Conteh's unlawful actions.

73.     One member who did not shun plaintiff told him that she was considering putting
        together a petition to have him reinstated at the gym, but later declined stating she
        feared her membership would be revoked also. An employee of Millennium told
        plaintiff that she agreed that what had happened to plaintiff was wrong, but that
        she would not go against defendant Conteh in favor of plaintiff because she
        needed her job.

74.     In addition to attending classes at Millennium for 20 years, plaintiff also used to
        participate in fundraises, sponsored by his Zumba dance group, for agencies such
        as the March of Dimes, the American Cancer Association, the American Heart
        Association and AIDS Awareness, among others. These fundraisers were often
        held at the gym. Since his termination, plaintiff has not been allowed to
        participate in any of those functions.

75.     Defendant Millennium also hosted many public events that supported the Make a
        Wish Foundation, Breast Cancer Awareness, the American Heart Association, the
        Ronald McDonald House, the American Cancer Association, as well as private
        events. The plaintiff also helped organize a large toy donation/collection during
        the Christmas season. Prior to his termination from the gym, plaintiff participated
        in these events by setting up and taking down equipment, as an instructor and by
        selling tickets to the events. Since he was terminated from the gym and
        threatened by defendant Conteh, plaintiff has been unable to participate in these
        public events at the gym.

76.     Plaintiff has known defendant Conteh for well over ten years. They were
                                                                   \

        employed at the same time at the gym when it was called Fit South. Defendant
        Conteh was a trainer and plaintiff worked in the day-care, sub-aerobics
        department and spa area.

77.     Plaintiff has also known defendant Nauseef, who is an attorney, for a number of
        years as defendant Nauseef also attended the same gym as plaintiff and defendant
        Conteh. Plaintiff has interacted with defendant N auseef enough that defendant
        Nauseefis familiar with plaintiffs character. Plaintiff had once an informal
        client-attorney conversation with defendant Nauseef, prior to his termination from




      Case 7:19-cv-00116-D Document 1-1 Filed 06/26/19 Page 12 of 21
       Millennium, with regard to plaintiffs mother's will. Defendant Nauseef
       informally counseled plaintiff regarding this will.


78.    In November of 2014, shortly after his termination from Millennium, plaintiff
       filed a complaint against defendant Conteh and Millennium with the US
       Department of Justice ADA division. In April of 2015 he filed a letter with the
       Disability Rights of North Carolina.

79.    Plaintiff was directed by the Disability Office of North Carolina to contact
       defendant Conteh a final time in writing and ask that he reinstate his gym
       membership, and to accommodate his disabilities.

80.    On April 16, 2015, plaintiff sent defendant Conteh a letter, via certified mail, with
       return receipt, a copy of which is attached hereto as Exhibit A, in which he
       informed defendant Conteh that he had violated the ADA in terminating
       plaintiffs membership, that he was disabled, and that he had a right to access to
       all public accommodations, including Millennium gym. He asked that he
       reinstate his membership and again explained why he arrived late and stood in the
       front of the class.


81.    On September 30, 2016, plaintiff filed a complaint, attached hereto as Exhibit B,
       with the Consumer Protection Division of the North Carolina Department of
       Justice about defendant Conteh's actions. The Department contacted Millennium
       about the complaint.

82.    In a letter dated October 18, 2016, a copy of which is attached to this Complaint
       as Exhibit C, defendant Nauseef responded to the Department's inguiry into this
       matter, as the retained attorney for defendant Conteh.


83.    In this letter, defendant Nauseef failed to mention the fact that he knows plaintiff
       personally, had known him for 10 years, and his personal knowledge of plaintiffs
       character.

84.    In this letter defendant Nauseef falsely writes that the "manager of the facility had
       spoken to Mr. Lewis on at least nine (9) occasions about his harassment of female
       members in the Zumba classes, his interruption and disruption of many of the




      Case 7:19-cv-00116-D Document 1-1 Filed 06/26/19 Page 13 of 21
        Zumba classes and his intimidation and language while on the premises." This is
        all utter nonsense.


85.     Defendant Nauseef goes on to falsely accuse plaintiff of being "solely responsible
        for my client's losing four (4) valued members after they canceled their
        membership due to his behavior and conduct."

86.    As described, infra, Conteh and Nauseef conspired to invent these falsehoods
        against plaintiff. This accusations consist of nothing but the bearing of false
       witness against plaintiff, and were made in an effort to relieve and defend
        defendant Conteh's behavior and mistreatment of plaintiff and as a way of
        defendant any action plaintiff might take against Conteh for violating the law.

87.    As evidence of defendant Conteh's character, and willingness to obey the law,
        defendant Nauseef further wrote: "At no time did Mr. Lewis ever communicate to
       management that he had a disability and that did not nor would it, have been a
       factor in his dismissal."

88.    By letter dated October 21, 2016, the Department wrote plaintiff indicating that it
       had chosen not to take any action regarding the complaint due to an alleged
       "factual dispute" between Millennium and plaintiff. It is precisely this dispute,
       which prompted plaintiff to file the prior lawsuit; and which prompts him to file
       the current one.

89.     Subsequent to receiving this letter, plaintiff sought and obtained written
        statements, which can be considered character references, from eleven former and
       current members of Millennium who have interacted with and known plaintiff,
       and the nature of his character, for many years. These individuals include both
       instructors and members of the Zumba class at Millennium, and include many
       prominent members of the community of Durham, North Carolina. A copy of the
       entirety of these letters is attached hereto as Exhibit D.

90.    Each of the foregoing eleven individuals wrote, without exception, that he or she
       had never witnessed plaintiff behave rudely or disrespectfully toward any gym
       member especially female members of the Millennium.




      Case 7:19-cv-00116-D Document 1-1 Filed 06/26/19 Page 14 of 21
91.    Each of the foregoing individuals wrote, without exception, that they had never
       known plaintiff to use abrasive or harsh language of any kind at the gym or
       anywhere.


92.    Each of the foregoing individuals wrote, without exception, that they had never
       known plaintiff to be disruptive, in classes or while on the premises at Millennium
       or anywhere.·

93.    Each of the foregoing individuals wrote that they had never seen plaintiff present
       any type of aggressive behavior in aerobics class, Zumba class, Zumbathon or any
       other while on the premises of Millennium. In their letters, these individuals
       describe plaintiff as kind, helpful, respectful, courteous, considerate, "the
        opposite of intimidating", appropriate, kind, gentlemanly, friendly, polite and
       nice, that he "is respectful always" and "respects all boundaries."

94.    One individual wrote, "I believe that Paul might be a target because he stays in
       front and is sometimes on his own time. He is never disruptive in my classes!"

95.    Another individual described plaintiff as a gentleman, and further wrote: "Paul is
       a well rounded person who enjoys life. He talks and interacts with anyone who he
       encounters. His approach is never threatening, disrespectful, rude, or in a sexual
       manner. Paul has a lot he inspires to do in life. He is free hearted and very
       loving."

96.    In a word, these witness statements completely eviscerate defendant Nauseef's
       letter and defendant Conteh' s purported defense and show the conspiratorial
       behavior which both defendants engaged in in their efforts to deal with the prior
       lawsuit, as further described, infra.

97.    Regarding the fact of plaintiff's disabilities, copies of two letters, attached hereto
       as Exhibits E and F from two of his treating physicians reveal the nature and
       extent of his disabilities and show that plaintiff is indeed a disabled individual
       within the meaning of the Americans with Disabilities Act.

                             FIRST CAUSE OF ACTION
             (Violation of the ADA, 42 U.S.C. Section 12101 et seq. by
                        Defendants Millennium and Conteh)



      Case 7:19-cv-00116-D Document 1-1 Filed 06/26/19 Page 15 of 21
98.      The allegations contained in the previous paragraphs are incorporated by
        reference.

99.     Defendants Millennium and Conteh have discriminated against plaintiff by failing
        to respect and reasonably accommodate plaintiff and his disabilities as a member
         of Millennium, in violation of the ADA.

100.    Defendant has violated plaintiffs rights under the ADA by forbidding him to
         enter the premises not only as a member of the gym to use the facilities therein
         and attend the exercise classes, and by forbidding him to attend public fundraisers
        and events held on the premises.

101.    Defendant's conduct in this regard is ongoing as plaintiff has been forbidden to set
         foot upon the premises of defendant Millennium since he was terminated and
        threatened by defendant Conteh.

102.    Without the requested injunctive and declaratory relief, Defendant's unlawful and
        discriminatory actions against plaintiff will go unredressed and recur.

                          SECOND CAUSE OF ACTION
            (Defamation of Character by Defendants Conteh and Nauseef)
                                     l
103.     The allegations contained in the previous paragraphs are incorporated by
        reference.

104.    As described_herein, Defendant Nauseef caused injury to plaintiff by making
        false, defamatory statements about plaintiff, which constitute libel, which were
        published in a letter to the North Carolina Department of Justice.

105.    Defendant N auseef made the libelous statements that plaintiff had been
        terminated from Millennium because he bad "harassed female members of the
        class" and ''used intimidation and language" at the gym.

106.    Defendant Nauseef knows that these statements are false because he has known
        and interacted with plaintiff for many years and knows his good character.

107.    Defendant Conteh made oral statements to the same effect to other members of



       Case 7:19-cv-00116-D Document 1-1 Filed 06/26/19 Page 16 of 21
        the gym in an effort to discredit Plaintiff, knowing such statements were false.
        Plaintiff knows this because of the things people told him, and they way gym
        members looked at him and treated him after he was terminated. He also knows
        this because of defendant Nauseef s libelous letter to the Department of Justice.

108.    These false and fraudulent statements have impeached, injured and damaged
        plaintiff and his reputation in the community of Durham and in and around North
        Carolina.

109.    As an actual and proximate cause of Defendant Nauseef and Defendant Conteh's
        conduct in making such false statements about Plaintiff, Plaintiff has sustained
        harm, including damages in an amount to be determined at trial but reasonably
        believed to be in excess of$250,000.

                            THIRD CAUSE OF ACTION
                (Civil Conspiracy by Defendants Conteh and Nauseef)
110.    The allegations contained in the previous paragraphs are incorporated by
        reference.

111.    Upon information and belief, defendants Conteh and Nauseef conspired and
        agreed to deprive plaintiff of his legal rights as a member of a protected class ,of
        individuals by asserting false claims about his character and behavior at the gym,
        in an effort to excuse defendant Conteh's wrongdoing as described herein.

112.    Defendant Nauseef then carried out this plan by committing libel in sending the
        letter containing said falsehoods about plaintiff to the Department of Justice.

113.    Defendants Conteh and Nauseefthen continued their campaign of wrongdoing in
        this regard during the time of the prior lawsuit in which Nauseefrepresented
        Conteh and furthered the conspired to defamation.

114.    In a telephone conversation with plaintiff's former attorney, Mary March Exum,
        defendant Nauseef became angry when plaintiff refused to drop the lawsuit
        against him. During this telephone conversation, Nauseefthreatened plaintiff by
        telling Ms. Exum, "ifhe doesn't agree to drop this case against me, I will bring so
        many girls forward to say that your client has harassed them." Ms. Exum
        understood clearly that defendant Nauseefwas threatening to further defame her



       Case 7:19-cv-00116-D Document 1-1 Filed 06/26/19 Page 17 of 21
        client. See Exhibit G, Affidavit of Mary March Exum.

115.    Defendant Nauseef made this statement knowing that it was illegal and tortious
        demonstrating the reality of his and defendant Conteh's intention to break the law
        in their method of defending Conteh against plaintiff's lawsuit.

116.    The prior suit which plaintiff filed against defendant Nauseefwas dismissed; and
        ultimately defendant Conteh won on summary judgment due to the failures of the
        Middle District to properly adjudicate this case, as described herein.

117.    These conspiracies to spread false and fraudulent statements about plaintiff have
        proximately caused damage to plaintiff and his reputation in the community of
        Durham and in and around North Carolina.

118.    As an actual and proximate cause of defendant Nauseef and defendant Conteh's
        conspiratorial conduct in creating the false statements about plaintiff and his
        character, plaintiff has sustained harm, including damages in an amount to be
        determined at trial but reasonably believed to be in excess of $250,000.

                              FOURTH CAUSE OF ACTION
                       (Intentional Infliction of Emotional Distress
                           by Defendants Conteh and Nauseef)

119.    The allegations contained in the previous paragraphs are incorporated by
        reference.

120.    Defendant Conteh's conduct in terminating plaintiffs membership under false
        pretenses and defaming his character such that other members of the gym and his
        community shunned and avoided him constitute outrageous conduct insofar as
        they were without any basis in fact.

121.    Defendant Conteh's willful acts were intended to cause plaintiff to be terminated
        from the gym and the community he had been a member of for twenty years
        without regard for his physical and mental disabilities.

122.    Defendant Conteh's willful actions were intended to humiliate and did humiliated
        plaintiff.




       Case 7:19-cv-00116-D Document 1-1 Filed 06/26/19 Page 18 of 21
123.    Defendant Conteh intended to cause plaintiff emotional distress, and/or acted in

        reckless disregard of the likelihood of causing plaintiff emotional distress in

        committing these acts.

124.    In conspiring with defendant Conteh to attempt to make the prior suit go away,

        defendant Nauseef also committed willful acts intended to cause plaintiff

        emotional distress, and which did cause him emotional distress.

125.    As a direct and proximate result of these two defendants' willful actions, plaintiff

        has suffered and continues to severe mental anguish and emotional and physical

        distress.

                             FIFTH CAUSE OF ACTION
                       (Negligent Infliction of Emotional Distress
                                by Defendant Nauseet)

126.    The allegations contained in the previous paragraphs are incorporated by

        reference.

127.    Defendant Nauseefs actions in this case, once he realized who plaintiff was, in

        threatening to bring forward false witnesses unless plaintiff dismissed defendant

        Nauseef from his prior lawsuit constitute outrageous conduct insofar as they were

        without any basis in fact, and were likely to cause plaintiff, and did cause plaintiff

        emotional distress.

128.    In committing the actions as set forth herein, defendant Nauseefs conduct

        negligently caused plaintiff emotional distress, and/or defendant Nauseef acted in

        disregard of the probability of causing plaintiff emotional distress.

129.    As a direct and proximate result of the actions of defendant Nauseef, plaintiff has
                                                                      '
        suffered and continues to suffer economic damages, severe mental and emotional




       Case 7:19-cv-00116-D Document 1-1 Filed 06/26/19 Page 19 of 21
        anguish.




                             SIXTH CAUSE OF ACTION
               (Punitive Damages against Defendants Conteh and Nauseef)

130.    The allegations contained in the previous paragraphs are incorporated by
                                                                (
        reference.

131.    Defendants Conteh and Nauseefmade the statements and took the actions
        described herein with malice or reckless disregard of their falsity in order to harm
        Plaintiff.

132.    Defendants acted willfully and/or wantonly in making the statements and taking
        the actions described herein.


133.    Pursuant to N.C.G.S. Section lD-1, because of the defendants' conduct, as
        described herein, Plaintiff is entitled to punitive pamages.

                                  PRAYER FOR RELIEF

WHEREFORE, Plaintiff, Paul A. Lewis, requests judgment against all defendants as
follows:

1. For Plaintiff to be reinstated as a member of Millennium as a member and
        accommodated for his disabilities.

2. For appropriate declaratory and injunctive relief regarding the unlawful and
           unconstitutional acts, omissions and practices of defendants;

3. For appropriate actual compensatory damages from each defendant in an amount
           sufficient to compensate plaintiff for the damages resulting from the defendants'
           conduct;

4. For appropriate equitable relief from all defendants including the enjoining and




       Case 7:19-cv-00116-D Document 1-1 Filed 06/26/19 Page 20 of 21
•


            permanent restraining of the violations described herein, and direction to
           defendants to take such necessary action to ensure that the effects of the
           unconstitutional and unlawful practices are eliminated and do not continue to
           affect plaintiff or other disabled individuals, similarly situated;

    5. For the recovery of punitive damages from all defendants due to the reckless,
           intentional and willful disregard for plaintiff's wellbeing, as described herein;

    6. For an award of reasonable attorney's fees and costs to plaintiff; and

    7. For such and other further relief to which plaintiff may show himself to be justly
            entitled.

                        PLAINTIFF REQUESTS TRIAL BY JURY
                            ON ALL ISSUES SO TRIABLE.


           This the 24th day of June, 2019.

                                                   s/Paul Arnold Lewis    ~
                                                   Paul Arnold Lewis
                                                   Plaintiff, pro se
                                                   7028 Hwy 53 West,
                                                   White Oak, NC 28399.
                                                   Email: palewis400@gmail.com
                                                   Tel: (919) 943-6105




         Case 7:19-cv-00116-D Document 1-1 Filed 06/26/19 Page 21 of 21
